GIVAN, Justice.
A jury trial resulted in a conviction of appellant of the crime of Burglary, a Class C felony, and a finding that he was a habitual offender. He was sentenced to a term of thirty-five (85) years.
The facts are: In the early morning hours of February 20, 1987, the Unique Food Market located in Gary, Indiana was broken into. Police Officer Kirk Miller was dispatched to the store on a report of the break-in. When he arrived, he found appellant behind the counter putting cigarettes into a bag. He also found that the glass had been broken out of the door of the market.
Following his arrest, appellant gave the police a written statement in which he said that he had been paid $10 by other persons to stay outside the store and act as a lookout and that it was those persons who broke into the store and removed most of the items taken. He stated that after the others left, he then entered the already-broken store where he was found taking the cigarettes.
Appellant now claims that the evidence in this case is insufficient to establish that he was guilty of "breaking," a necessary element of the crime of burglary. However, by his own statement, he accepted $10 to be a lookout while the breaking occurred. Thus he was an accomplice to the breaking and subject to being tried as a principal. Showecker v. State (1982), Ind., *832432 N.E.2d 1340; Ind.Code § 35-41-2-4. Consequently, even under appellant's version of the crime, there is ample evidence to support his conviction.
The trial court is affirmed.
SHEPARD, C.J., and DeBRULER, PIVARNIK and DICKSON, JJ., concur.